[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT
                       ________________________
                                                               FILED
                                 No. 07-12848         U.S. COURT OF APPEALS
                          ________________________      ELEVENTH CIRCUIT
                                                            May 21, 2008
Dall. C. Docket No. 06-61100 CV-PCH
                                                         THOMAS K. KAHN
                                                              CLERK
SARA EVANS, DONALD ALEX EVANS,
on behalf of Emily Evans, a child and Jacob
Evans, a child, individually,

                                                            Plaintiffs-Appellants,
                                                                Cross-Appellees,
                                      versus

UNKNOWN AGENTS OF THE DEPARTMENT OF CHILDREN
AND FAMILIES, individually as agents of the DCF,

                                                             Defendant-Appellee,

M.D. JOHN WRIGHT,
individually as an agent of the Child Protection Team,
M.D. JASON SCHULMAN,
individually as an agent of the Child Protection Team,
MARSHA CHRISTIE,
individually as an agent of the Child Protection Team,
                                                           Defendants-Appellees,
                                                               Cross-Appellants.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (May 21, 2008)
Before ANDERSON, HULL and SILER,* Circuit Judges.

PER CURIAM:

       After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed, although on grounds different

from those relied upon by the district court. We need not address whether or not,

or to what extent, any of the defendants are protected by absolute immunity,

because we conclude that all defendants are entitled to qualified immunity. The

allegations of the complaint set out ample justification for the actions taken by each

of the defendants. To the extent that the complaint alleges actions which might

have been actionable – e.g., the allegations of reliance upon false evidence – the

allegations of the complaint are purely conclusory, without any support in specific

factual allegations. Accordingly, we conclude that none of the defendants

committed any constitutional violation, and we readily conclude that all of the

defendants are protected by qualified immunity.

       AFFIRMED.1



____________________
       *Honorable Eugene Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.


       1
           All pending motions are denied.

                                                 2